


110 HR 1755 IH: Cluster Munitions Civilian Protection

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1755
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. McGovern (for
			 himself, Ms. McCollum of Minnesota,
			 and Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To limit the use, sale, and transfer of cluster
		  munitions.
	
	
		1.Short titleThis Act may be cited as the
			 Cluster Munitions Civilian Protection
			 Act of 2007.
		2.FindingsCongress finds the following:
			(1)Cluster munitions pose grave dangers to
			 civilian populations because of their wide area effects and the large number of
			 active duds which are triggered indiscriminately like landmines.
			(2)Tens of thousands of civilians have been
			 killed and injured by cluster munitions in more than 20 countries.
			(3)At least 34 countries have produced cluster
			 munitions and at least 75 countries stockpile cluster munitions containing
			 billions of submunitions.
			(4)On February 23, 2007, 47 countries
			 committed to conclude by 2008 a new legally binding instrument that will
			 prohibit the use, production, transfer and stockpiling of cluster munitions
			 that cause unacceptable harm to civilians.
			(5)In January 2001, the Department of Defense
			 stated that in the future it would purchase only cluster munitions with a 99
			 percent or higher functioning rate.
			(6)In view of the growing problems caused by
			 cluster munitions for civilian populations during and after conflicts, as well
			 as the proliferation of these indiscriminate weapons, the United States should
			 play a leadership role in addressing this problem by ensuring that cluster
			 munitions used, sold, or transferred by the United States have a 99 percent or
			 higher functioning rate and are subject to strict controls to prevent
			 unacceptable harm to civilians.
			3.Limitation on the
			 use, sale, or transfer of cluster munitionsNo funds appropriated or otherwise available
			 to any Federal department or agency may be obligated or expended to use, sell,
			 or transfer any cluster munitions unless—
			(1)the submunitions of the cluster munitions
			 have a 99 percent or higher functioning rate;
			(2)the policy applicable to the use, or the
			 agreement applicable to the sale or transfer, of such cluster munitions
			 specifies that the cluster munitions will only be used against clearly defined
			 military targets and will not be used where civilians are known to be present
			 or in areas normally inhabited by civilians; and
			(3)not later than 30
			 days after such cluster munitions are used, the President submits to the
			 appropriate congressional committees a plan, including estimated costs, for
			 cleaning up any such cluster munitions and submunitions which fail to explode
			 and continue to pose a hazard to civilians that is prepared, as
			 applicable—
				(A)by the head of
			 such Federal department or agency in the event such cluster munitions are to be
			 used by the United States Government; or
				(B)by the government
			 of the country to which the United States Government sold or transferred such
			 cluster munitions.
				4.Presidential
			 waiverThe President may waive
			 the requirement under section 3(1) if, prior to the use, sale, or transfer of
			 cluster munitions, the President—
			(1)certifies that it is vital to protect the
			 security of the United States; and
			(2)not later than 30 days after making such
			 certification, submits to the appropriate congressional committees a report, in
			 classified form if necessary, describing in detail—
				(A)the steps that
			 will be taken to protect civilians; and
				(B)the failure rate
			 of the cluster munitions that will be used, sold, or transferred and whether
			 such munitions are fitted with self-destruct or self-neutralization
			 devices.
				5.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of
			 Representatives.
		
